EXHIBIT 99.5 KPMG LLP 600 de Maisonneuve Blvd. West Suite 1500 Tour KPMG Montréal, QuébecH3A 0A3 Telephone(514) 840-2100 Fax(514) 840-2187 Internetwww.kpmg.ca Consent of Independent Auditors The Board of Directors Acasti Pharma Inc. We consent to the use of our report dated May 21, 2013 with respect to the financial statements of Acasti Pharma Inc. (the “Company”), which comprise the statements of financial position as at February 28, 2013 and February 29, 2012, the statements of earnings and comprehensive loss, changes in equity and cash flows for the years then ended and notes, comprising a summary of significant accounting policies and other explanatory information,included in this annual report on Form 40-F of the Company. Our report contains an emphasis of matter paragraph that states that the Company has incurred operating losses and negative cash flows from operations since inception, and the existence of a material uncertainty that casts substantial doubt about the Company’s ability to continue as a going concern. May 29, 2013 Montreal, Canada *CPA, auditor, CA, public accountancy permit No. A110592 KPMG LLP is a Canadian limited liability partnership and a member firm of the KPMG network of independent member firms affiliated with KPMG International Cooperative (“KPMG International”), a Swiss entity.KPMG Canada provides services to KPMG LLP.
